Little, J.
1. The record disclosing that the sum due by the garnishee to-the defendant was not for daily, weekly, or.monthly “wages,” but for labor performed under a contract by the terms of which his compensation’was measured by the amount of work done, the jury correctly found that the sum thus due was not exempt from the process of garnishment; and this is so although it appeared that payments were made to the defendant at the .end of each period of four weeks.
2. It follows that the superior court did not err in overruling the certiorari.

Judgment affirmed.


All the Justices concurring.